Per curiam.
This disciplinary matter is before the Court on Respondent Sharel Lovia Payne’s Petition for Voluntary Surrender of License, which is tantamount to disbarment pursuant to Bar Rule 4-110 (f), and in which Payne admits having violated Standards 61, 63, 65 (A), and 65 (D) of Bar Rule 4-102 (d); and Rules 1.15 (I) (a), 1.15 (I) (b), and 1.15 (II) (b) of the Georgia Rules of Professional Conduct, a part of Bar Rule 4-102 (d). The maximum penalty for a violation of any of these Standards or Rules is disbarment. Payne filed this petition subsequent to the State Bar’s issuance of a formal complaint in April 2003 and the special master’s entry of a default order for Payne’s failure to timely answer the formal complaint as required hy Bar Rule 4-212 (a). Both the State Bar and the special master recommend that Payne’s petition be accepted.
In her petition, Payne admits violating the above standards and rules by engaging in the following conduct: In 1995, an individual hired Payne to represent his minor son in a personal injury case and signed a contingency fee agreement with Payne. In December 1996, Payne settled the personal injury case on the child’s behalf for $17,500. However, Payne failed to seek the appointment of the individual as the child’s guardian for purposes of settling the claim and failed to seek or obtain approval of the settlement from the appropriate probate court. In January 1997, Payne received the settlement check from the opposing party and negotiated the check. She failed, however, to promptly notify her client of the receipt of the funds; to deliver the settlement funds to her client; to maintain complete records of the funds; to promptly render appropriate accounts to her client regarding the funds; or to deposit the funds in her attorney *526trust account. Payne applied all of the settlement funds for her personal use.
Decided January 12, 2004.
William P. Smith III, General Counsel State Bar, Jonathan W. Hewett, Assistant General Counsel State Bar, for State Bar of Georgia.
Axam, Adams & Secret, Akil K. Secret, for Payne.
We have reviewed the record and agree with the State Bar and the special master that by her conduct Payne violated Standards 61, 63, 65 (A), and 65 (D) of Bar Rule 4-102 (d), and Rules 1.15 (I) (a), 1.15 (I) (b), and 1.15 (II) (b) of the Georgia Rules of Professional Conduct, a part of Bar Rule 4-102 (d). Accordingly, Payne’s Petition for Voluntary Surrender of License is accepted. She is reminded of her duties under Bar Rule 4-219 (c).

Petition for voluntary surrender of license accepted.


All the Justices concur.